The court took a few days, and then discharged the rule for a new trial.
The Chief Justice said that fraud was defined in the books ; *93that one definition of it was suggestio falsi, aut suppressio veri.
The justice of the case was with the defendant, and therefore had there even been a misdirection it ought not to be a ground for a new trial. Whoever positively and generally makes a false assertion, as an inducement for another to contract with him, and succeeds on that ground, is guilty of a fraud which vacates the contract. It must be as represented, or it is fraudulent; a man who does so”assert ought to suffer he must answer for the truth. The case of Sir Crisp Gaseoigne is full to this. I do not say that Findley was guilty of wilful dishonesty. It seems from M’Share's’ evidence that he might have thought Harris solvent; but he made an assertion of a matter of fact, which the jury have found was false; and then as to the legal operation, his belief of it, one way or the other, is of no consequence; as to negligence, the custom of merchants settles it in Great Britain; there is, however, no such custom here.
Rule discharged.
Cited in Den v. Steelman, 1 Harr. 68; State v. Ferguson, 2 Vr. 107.